Exhibit 4.3 NATIONAL COMMERCE CORPORATION 2017 EQUITY INCENTIVE PLAN PERFORMANCE SHARE AWARD NOTICE (PERFORMANCE CRITERIA) This Performance Share Award Notice (this “ Notice ”) evidences an Award of Performance Shares under the National Commerce Corporation 2017 Equity Incentive Plan (the “ Plan ”), subject to the terms of the attached Performance Share Award Agreement and the Plan. The Award has been set at a target Award amount (the “ Target Award ”) of Share equivalents of the common stock of the Company, par value $0.01 per Share, as specified below (the “ Performance Shares ”). This Notice constitutes part of and is subject to the terms and provisions of the Agreement and the Plan, which are incorporated by reference herein. References to defined terms in the Plan and the Agreement are capitalized in this Notice. The Participant must return an executed copy of this Notice to the Company within 30 days of the date hereof. If the Participant fails to do so, the Committee may declare the Award to be null and void. Grant Date : Participant : Target Award : Award Period : 4-year period beginning on and ending on . Conditions for Payment : Payout of the Award (if any) will occur if the Participant remains an Employee in good standing with the Company or one of its Subsidiaries from the Grant Date through the end of the Award Period or as otherwise provided by the Plan. The earned percentage of the Target Award is based on the Company’s level of achievement of the following performance metrics: ▪ Threshold : % of the Participant’s Target Award is earned if . No Shares are earned if . ▪ Target : % of the Participant’s Target Award is earned if . ▪ Maximum : % of the Participant’s Target Award is earned if . ▪ Interpolation : The Company will linearly interpolate between the threshold, target and maximum goals in the manner set forth in the following table: Performance Measure Percentage of Target Award Earned by Participant No Earned Shares % of Target Award % of Target Award % of Target Award % of Target Award % of Target Award Award Range : The Participant may earn between 0% of the Target Award if the minimum threshold is not reached and % of the Target Award if the maximum threshold is reached. Asset Quality Control Mechanism : In order to receive any payout of the Award, the Company must , subject to certain adjustments in the discretion of the Committee. 1 Deferral of Payment of Award : Payment of the Award, if earned, may be deferred under the Company’s Deferral of Compensation Plan for Key Employees and Non-Employee Directors. For deferral purposes, the Award is “performance based” under Section 409A of the Internal Revenue Code. Acquisitions : In determining the amount of the Award, the Committee will take into consideration other factors, such as net charge-off levels from acquired entities (where the loans in question were not approved by management of the Company or its Subsidiaries but such problem assets and risks were properly identified in due diligence). The Committee will also take into consideration non-operating costs associated with mergers and acquisitions and other strategic expansions. N ATIONAL COMMERCE CORPORATION By: Printed Name: Title: Date: I acknowledge that I have carefully read the attached Agreement and the Plan and agree to be bound by all of the provisions set forth in these documents. Enclosures: PARTICIPANT : Performance Share Award Agreement Signed: Na tional Commerce Corporation 2017 Equity Incentive Plan Date: 2 PERFORMANCE SHARE AWARD AGREEMENT UNDER THE NATIONAL COMMERCE CORPORATION 2017 EQUITY INCENTIVE PLAN 1.
